DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Martinelli (US 6104944).
A non-transitory computer-readable medium and system for generating a registration between impedance and magnetic based coordinate systems ([0021], fig. 1), comprising: a first catheter that includes a first electrode and a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); a second catheter that includes a second electrode (fixed reference electrode 31 carried on second catheter; [0029]); a processor and memory storing non-transitory computer-readable instruction, executable by the processor to: compute a location of a number of fiducial points, wherein the fiducial points include impedance locations of the first electrode in an impedance based coordinate system and magnetic locations of the magnetic position sensor in a magnetic based coordinate system (fiducial groupings, [0039]); compute a global electromagnetic transformation based on the location of the number of fiducial points to transform the impedance location of the first electrode in the impedance based coordinate system into a transformed impedance location of the first electrode in the magnetic based coordinate system (mapping function, [0039]); determine a magnetic location of the first electrode in the magnetic based coordinate system ([0042], [0045], [0056]); determine whether an impedance shift exists between the transformed impedance location of the first electrode in the magnetic based system 
Olson fails to show wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter.  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode.
Martinelli discloses a system and method for navigating a multiple electrode catheter.  Martinelli teaches wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter (column 3, lines 25-38; column 11, lines 40-50; claim 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to determine electrode locations using known predetermined distances between the electrodes as taught by Martinelli, as this will provide a simple and cost effective means to determine the location of the electrodes without requiring each electrode to correspond with its own individual position sensor.  Furthermore, electrodes may be used for a variety of diagnostic or therapeutic purposes, for example to provide mapping and ablation as taught by Martinelli to both diagnose and provide treatment to the patient.


Claims 18-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Liu et al. (US 2011/0313414; hereinafter Liu).
A non-transitory computer-readable medium and system for generating a registration between impedance and magnetic based coordinate systems ([0021], fig. 1), comprising: a first catheter that includes a first electrode and a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); a second catheter that includes a second electrode (fixed reference electrode 31 carried on second catheter; [0029]); a processor and memory storing non-transitory computer-readable instruction, executable by the processor to: compute a location of a number of fiducial points, wherein the fiducial points include impedance locations of the first electrode in an impedance based coordinate system and magnetic locations of the 

Liu discloses a method for simulating bend shape of a catheter.  Liu teaches wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor ([0058]-[0060]).  Liu also teaches that the determination is based on a linear length or an arc length between the first and second magnetic position sensor (the curvilinear function encompasses both a linear length and an arc length of the catheter; [0058]-[0060]).  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode ([0040], [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to utilize a second magnetic position sensor and wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor as taught by Liu, as this will provide a simple and cost effective means to determine the location of the electrodes without requiring each electrode to correspond with its own individual position sensor.  Furthermore, electrodes may be used for a variety of diagnostic or therapeutic purposes, for example to provide mapping and ablation as taught by Martinelli to both diagnose and provide treatment to the patient.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the combination of Olson and Martinelli, examiner respectfully disagrees.  The examiner maintains the reasoning set forth in the prior office actions.  Martinelli specifically teaches tracking a therapeutic device, such as an ablation catheter.  As noted by Martinelli (column 7 line 65-column 8 line 12), one skilled in the art will recognize that navigated electrodes may be used for multiple purposes in addition to navigation, including for mapping and ablation (therapy).  Lui also describes that the electrodes may be used for mapping and ablating ([0043]).
In response to applicant’s arguments that Olson teaches that the impedance based medical device is fixed and therefore not navigated, examiner respectfully disagrees.  It should be noted that Olson teaches a hybrid localization system which utilizes both magnetic and impedance based tracking systems.  As described by Olson in [0015], the medical device includes a plurality of localization elements including at least one impedance based element which is detectable by the impedance based tracking system and one magnetic based element which is detectable by the magnetic based tracking system.
Furthermore as is understood in the art, the catheters may be used for various functions.  For example, applicant’s specification ([0067]) describes the LivewireTM catheter produced by St. Jude Medical, which applicant admits is known in the art, and which is able to be used as a positional reference or as a therapeutic device.  The examiner notes that the Olson reference also utilizes the well known impedance based 
“[0067] Fig. 4 further depicts a reference catheter 126A, 126B. The reference catheter can in some embodiments be a LivewireTM catheter, produced by St. Jude Medical, Inc. In some embodiments, the reference catheter 126A, 126B can be used as a reference when performing a procedure (e.g., positional reference), a diagnostic device (e.g., to collect data), and/or a therapeutic device (e.g., ablation therapy device). The reference catheter 126A, 126B can include a magnetic position sensor 140A, 140B, in some embodiments, as well as electrodes (e.g., one of which is represented as electrode 142A, 142B). In some embodiments, as discussed 25/48Docket No. CD-911US02 /065513-001422herein, the electromagnetic dynamic registration for the volume of interest can be generated and impedance locations of electrodes 142A on the reference catheter 126A, 126B can be registered with the magnetic based coordinate system using the electromagnetic dynamic registration and shift and/or drift can be accounted for in the volume of interest. Thus, the reference catheter 126A, 126B can be more accurately navigated through the volume of interest through use of the electromagnetic dynamic registration.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN CWERN/Primary Examiner, Art Unit 3793